Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl).
Regarding claim 1,
Lee discloses;
An antenna apparatus, comprising (the antenna apparatus of figure 1-3):
first patch antenna patterns arrayed in an N x 1 structure (see the patch antenna pattern of figure 1 which comprises of radiator 120); feed vias electrically connected to the first patch antenna patterns (feed vias 131/132 and feed points 1223); and guide vias arrayed along the oblique side (guide vias 125 around the patch antenna).

Lee does not disclose;
The first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2, and second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns, the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns.

However, Veihl teaches;
The first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2 
 (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction), and 
second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns (see figure 5B, the second row of patch antenna patterns), the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns (Paragraph [0065] teaches antenna frequency scale concepts. It teaches that the patch antenna can be scaled to have different sizes).  



    PNG
    media_image1.png
    485
    1087
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2, and second patch antenna patterns spaced apart from each other and disposed above the first patch antenna patterns, the second patch antenna patterns each having an area less than an area of a corresponding first patch antenna pattern among the first patch antenna patterns, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristics such as a better gain and directionality. Furthermore, in order to achieve desired frequency bands. 

Regarding claim 9,
Lee does not disclose;
Wherein the feed vias are configured to feed power directly to the second patch antenna patterns, and to feed power indirectly to the first patch antenna patterns.  

However, Veihl teaches;
Wherein the feed vias are configured to feed power directly to the second patch antenna patterns, and to feed power indirectly to the first patch antenna patterns (see paragraph [0068] for teaching the stack patch antennas that comprises one array of active patch antenna arrays and one array of passive/parasitic patch antenna arrays. Driven antenna directly fed and parasitic antenna does not have direct feed). 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the feed vias are configured to feed power directly to the second patch antenna patterns, and to feed power indirectly to the first patch antenna patterns, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality. 

Regarding claim 12,
Lee discloses;
Wherein each of the feed vias is electrically connected to a corresponding first patch antenna pattern among the first patch antenna patterns, and the feed vias are disposed to be biased toward the oblique side from a center of the corresponding first patch antenna pattern (figures 1-2, feed points 1223 and feed ports 131 and 132 for the patch antenna).

Lee does not disclose;
A patch antenna array.

However, Veihl teaches;
A patch antenna array (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a patch antenna array, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality. 
Regarding claim 13,
Lee discloses;
Second feed vias respectively electrically connected to the corresponding first patch antenna pattern among the first patch antenna patterns, wherein the second feed vias are disposed to be biased from the center of the corresponding first patch antenna pattern in a direction different from the direction in which the feed vias are biased from the center of the corresponding first patch antenna pattern (figures 1-2, feed points 1223 and feed ports 131/132 for the patch antenna).

Lee does not disclose;
A patch antenna array.

However, Veihl teaches;
A patch antenna array (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a patch antenna array, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality. 


Regarding claim 14,
Lee discloses (figures 1-3);
A ground plane (ground portion 124 and ground plane 133) having through-holes (element 125) through which the feed vias penetrate, wherein the guide vias are electrically connected to the ground plane (feed ports 131/132 and feed points 1223).

Regarding claim 15,
Lee discloses (figures 1-3);
A dielectric body (element 110) in which the first patch antenna patterns (see the patch antenna pattern of figure 1 or element 120), the feed vias (feed vias 131/132 and feed points 1223) and the guide vias (guide vias 125 around the patch antenna) are disposed, the dielectric body having a polyhedral shape and comprising sides oblique with respect to the oblique side (see figures 1 and 3).

Lee does not disclose;
A patch antenna array.

However, Veihl teaches;
A patch antenna array (see figure 5B for teaching stacked patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a patch antenna array, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality. 

Regarding claim 16,
Lee does not disclose;
First electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via.

However, Veihl teaches;
First electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via (figure 5B, two rows of patch arrays. See abstract for teaching the solder for the plurality of patch radiating elements).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate first electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristic such as a better gain and directionality. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl) as applied to claim 1 above, and further in view of Aizawa Toshiaki (JP2013/150112, hereby referred as Toshiaki).
Regarding claim 2,
Lee, as modified, does not disclose;
Wherein each of the first patch antenna patterns comprises first slits located in the oblique side.

However, Toshiaki teaches;
Wherein each of the first patch antenna patterns comprises first slits located in the oblique side (see figure 1 for teaching slits 541-544 in the patch antenna).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the first patch antenna patterns comprises first slits located in the oblique side, as taught by Toshiaki, into Lee as modified in order to provide an antenna module which adjusts resonance frequencies and characteristics impedance without changing a position a feeding point.

Regarding claim 3,
Lee, as modified, does not disclose;
Wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias.

However, Toshiaki teaches;
Wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias (see figure 1 for teaching slits 541-544 in the patch antenna and each slit has a protruding portion with respect to the notch/slot).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias, as taught by Toshiaki, into Lee as modified in order to provide an antenna module which adjusts resonance frequencies and characteristics impedance without changing a position a feeding point.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl) as applied to claim 1 above, and further in view of Hwang et al. (US 2016/0013558, hereby referred as Hwang).
Regarding claim 7,
Lee, as modified, does not disclose;
Guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via.

However, Hwang teaches;
Guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via (see figure 9, the two vias 130 and 140 and each of the via has a top portion with a width greater than the lower portion).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via, as taught by Hwang, into Lee as modified in order to provide an improved antenna such as a compact size antenna.


Regarding claim 8,
Lee does not disclose;
Wherein each of the second patch antenna patterns has a second polygonal shape having a second oblique side with respect to the array direction, wherein the guide patterns are disposed at a same height as a height of the first patch antenna patterns.  

However, Veihl teaches;
Wherein each of the second patch antenna patterns has a second polygonal shape having a second oblique side with respect to the array direction, wherein the guide patterns are disposed at a same height as a height of the first patch antenna patterns (see figure 5B, the second row of patch antenna patterns under the first-row patch patterns and they are in an oblique with respect to the array direction).  


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the second patch antenna patterns has a second polygonal shape having a second oblique side with respect to the array direction, wherein the guide patterns are disposed at a same height as a height of the first patch antenna patterns, as taught by Veihl, into Lee in order to provide an antenna array with a better characteristics such as a better gain and directionality. Furthermore, in order to achieve desired frequency bands. 


Regarding claim 10,
Lee, as modified, does not disclose;
Feed patterns each electrically connected to a corresponding feed via among the feed vias, and each having a width greater than a width of the corresponding feed via, wherein the first patch antenna patterns each have a through-hole in which a corresponding feed pattern among the feed patterns is disposed.  

However, Hwang teaches;
Feed patterns each electrically connected to a corresponding feed via among the feed vias, and each having a width greater than a width of the corresponding feed via, wherein the first patch antenna patterns each have a through-hole in which a corresponding feed pattern among the feed patterns is disposed (figure 2, the through holes 111-112, 121-122 for feed pins 130,140 and 150. Each feed pins with a head which has a greater width).  


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate feed patterns each electrically connected to a corresponding feed via among the feed vias, and each having a width greater than a width of the corresponding feed via, wherein the first patch antenna patterns each have a through-hole in which a corresponding feed pattern among the feed patterns is disposed, as taught by Hwang, into Lee as modified in order to provide an improved antenna such as a compact size antenna.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Veihl et al. (US 2019/0115664, hereby referred as Veihl) as applied to claim 1 above, and further in view of Thai et al. (US 2019/0103682, hereby referred as Thai).
Regarding claim 11,
Lee, as modified, does not disclose;
Coupling patch patterns spaced apart from each other above the second patch antenna patterns.  

However, Thai teaches;
Coupling patch patterns spaced apart from each other above the second patch antenna patterns (see figure 19B, the three patch radiating elements stacked on each other).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate coupling patch patterns spaced apart from each other above the second patch antenna patterns, as taught by Thai, into Lee as modified in order to provide an improved characteristic of the antenna such as gain and directionality. 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US 2020/0303821 discloses three patch antennas stacked on each other. Foo US 2015/0042513 discloses stacked patch antennas and an array of patch elements in a row. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845